Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action replaces the one dated 6/15/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 12-14 were previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.
 Claim Objections
Claim 9-11, 15 objected to because of the following informalities:  claim 1 recites “In an apparatus” which is objected to as it is unclear what this means for the overall invention as the invention is “an apparatus” and “in” does not add the limitations resulting in it being a confusing limitation.  Appropriate correction is required.
Claims 10-11, 15 are objected to as being dependent upon an objected to claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
one or more heat exchange means in claim 9 (understood to be heat exchanger 10 in Figure 3),
at least one dividing means in claim 9 (understood to be separator 11 in Figure 3),
a first expansion means in claim 9 (understood to be expansion valve 16 in Figure 3),
a second expansion means in claim 9 (understood to be turbine 14 in figure 3),
a heating means in claim 9 (understood to be heat exchanger 12 in Figure 3),
a compressing means in claim 9 (understood to be compressor 15 in Figure 3),
a cooling means in claim 9 (understood to be heat exchanger 20 in Figure 3), 
an absorbing means in claim 9
a heat and mass transfer means in claim 9,
a first combining means in claim 9, 
a second heat exchange means in claim 9, 
a third expansion means in claim 9 (understood to be valve 23 in Figure 3),
a second combining means in claim 9, 
a feed separating means in claim 10 (understood to be separator 11 in Figure 3),
a fourth expansion means in claim 10 (understood to be valve 16 in Figure 3),
a vapor-liquid combining means in claim 11,
said pumping means in claim 15 (understood to be pump 24 in Figure 3).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Although claim Figure 3 is specifically referred to above, each of the means I understood to represent that component in whatever claim it resides.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an absorbing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The absorbing means is not found in the specification and it is unclear if this is the same as the absorbing section of the column (117) as the details of such a section have not be clearly established in a way that 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a heat and mass transfer means invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While multiple components in the system can qualify as a heat and mass transfer means it is unclear what component is being referred to in the claim as the streams as described present 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim limitation “a first combining means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a second heat exchange means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “a second combining means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 9 recites “the improvement” in line 40 which is considered indefinite as it is unclear what is being improved or what improvement is present.  Further, for an improvement to be present, a relative degree of what qualifies as an improvement must be established.  The term “improvement” is not defined 

Claim 9 recites in lines 45-46 recites “thereby condensing less volatile components and forming a partially rectified vapor stream” which is considered indefinite as it is unclear where the less volatile components are condensed from and what the vapor stream is formed from.  For the purpose of examination, this is interpreted that the overhead vapor stream is partially condensed in this way.

Claim 9 recites “a heated flash expanded stream” in line 57 which is considered indefinite as since the stream has not been described previously it is unclear how it relates the system and is combined with the other stream.  While the stream is described later in the claims, at the time of the initial description it is not clearly established as being present and thus is considered indefinite. 

Claim 9 recites “a second heat exchange means” in line 58 which is considered indefinite.  Claim 9 has already require the presence of a “one or more heat exchange means” which results in the second heat exchange means being indefinite.  It is unclear if this is positively reciting one of the “or more heat exchange means” or positively reciting a separate heat exchange means.  Further, under the condition that more than one heat exchange means can be present in the first recitation, this limitation is indefinite as it is 

Claim 9 recites “said heater” in line 61 which lacks antecedent basis in the claims.  No prior heater has been established, only a heating means.  For the purpose of examination, this limitation is understood to be said heating means.

Claim 9 recites “a second divider” in line 64 which is indefinite as a first divider has not been previously recited.  For the purpose of examination, this limitation is interpreted as referring to a second with respect to the first dividing means.  Further as the first dividing means is an “at least one dividing 

Claim 9 recites “said second dividing means” which is considered indefinite as it is unclear what this limitation is referring to as it lacks antecedent basis.  The second dividing means is considered to be the same as the second divider.

Claim 9 recites “said second heat exchange means further connected to said one or more heat exchanger means and said at least one dividing means to receive and further cool said substantially condensed first stream, thereby to supply at least a portion of the heating and forming a further cooled substantially condensed stream”  which is considered indefinite.  It is unclear where this operation occurs in the system, as the claims already require operation of the substantially condensed first stream to be expanded and no cooling is discussed or shown in regards to this stream in the specification.  Further, because it is unclear what heat exchanger is the second heat exchange means it is unclear where the heat exchange occurs in the system and at what point expansion of the condensed stream happens with respect to the cooling.  

Claim 9 recites “said second heat” in lines 83-84 which is considered indefinite as it is unclear what “said second heat” refers to as it lacks antecedent basis in the claims.  This limitation is considered to be the same as the previously mentioned and indefinite “second heat exchange means”.  Further, this limitation is indefinite as it is unclear what component is connected to what other component.  The drawings and the specification do not provide adequate description of what the heat exchange means is and due to the previous indefinite is unclear how the expansion means and second heat exchange means are connected.

Regarding Claim 9, the recitation of “wherein quantiles and temperatuers of said feed streams to said distillation column are controlled” in lines 97-98 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same 





Claim 10 recites “said one or more heat exchange means is adapted to cool said gas stream under pressure sufficiently to be partially condensed, thereby forming a partially condensed gas stream a feed separating means is connected to said one or more heat exchange means to receive and separate said partially condensed gas stream into a vapor stream and a least one liquid stream which is considered indefinite.  Claim 9 recites “one or more heat exchange means and at least one dividing means to produce at least a first stream that has been cooled and substantially condensed under pressure,  and at least a second stream that has been cool under pressure, thereby forming a cooled second stream”.  As best understood in view of the specification, this means that claim implicitly requires the steps already to partially condense a feed stream and from it produce a liquid and a gas stream and as such claim 10 is requiring redundant steps of the claims that appear to rewrite previous iteration of the claims which results in the claims being considered indefinite as it is unclear if the two recitations can exist together in the claims.  This indefiniteness extends further into the changing of how the recitation of “dividing means is interpreted”.

Claim 10 recites “a fourth expansion means is connected to said feed separating means to receive and expand at least a portion of said at least one liquid stream” which is considered indefinite as this appears to be a repeated recitation of the expansion means interpreted as the valve (16) in Figure 3.

Claim 11 recites “said second stream” which lacks antecedent basis in the claims.  This limitation is interpreted as the second cooled stream.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim 15 is rejected as being dependent upon a rejected claim.

While this is meant to be a comprehensive list of all issues in regard to 35 USC 112 in the claims, due to the length and nature of the claims, it may not be possible to indicate every issue in regard to 35 USC 112 and the Applicant is requested to perform a thorough review of the claims for any outstanding issues in regard to 35 USC 112. The applicant is also requested to proof-read any future amendments for any potential issues in regard to 35 USC 112 that can arise from the amendments due to the complexity of the claims.

Further due to the degree of uncertainty caused by the indefinitess above, it is not possible to properly interpret all of the indefinite claim language in a way that prior art would be applied as “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim it would not be proper to reject such a claim on the basis of prior art”.  As such, no prior art rejection has been applied because considerable speculation would be required to interpret the indefinitess identified above.
Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive.

Applicant argues ,age 15 that “dividing means is clearly described in paragraph [0037] which states that ‘column overhead vapor stream 39 is divided into two streams, stream 151 and 152’” which means that division refers to creating two or more streams which can be seen by line 151 and 152.  This is not persuasive.

This only shows that there is division, not what the means of division are.  It is unclear from this if it means that the division means is a junction or some other method.  Further, at the point in the claim being use to describe, the dividing means, the dividing means cannot be any split between streams to form 151 and 152 as the dividing means refers to streams resulting from the heat exchanger not streams form the distillation column, so therefore even if it was understood that the split between 151 and 152 was a dividing means, which it is not, it would not render the claims any more definite as this is not the location the dividing means would be at.

The first recitation of heat exchange means and heat and mass transfer means are considered definite in the present rejection and thus not indefinite.  

In regards to the absorbing section, it is unclear how this is absorbing means as describing a section of a system as “absorbing means” does not adequately provide a description of any structure that would be clearly understood to be the means required for the system, only a location at which the means takes place.  The means is still not described in such a way.

In regards to separating means, while it is understood that separating means can refer to the separator as described by application due to the issue in regards to dividing means, it is unclear how they are related or not related thus rendering the claims indefinite.

In regards to combining means while stream 34 being mixed with stream 35 would require combining means, it is still unclear what the actual means of combining is rendering the limitation indefinite.  Further, the combining means as claimed do not refer to the location in the system at which streams 34 and 35 are mixed, as best understood by examiner, which results in the limitation also being indefinite even assuming arguendo that 34 and 35 being mixed had a proper combining means.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763